Justice BAER,
concurring.
While I join the Majority Opinion in its entirety, I write separately to address what I view as an important question squarely raised in the case, but, respectfully, not answered in the Majority Opinion. The Commonwealth Court opined that the Child Protective Service Law (CPSL), §§ 6301-86, is silent regarding the standard of proof required at expunction hearings to maintain an indicated report of child abuse in the ChildLine Registry. It then proceeded to require “clear and convincing evidence” to avoid expungement of the child abuse summary from the Registry.1 See G.V. v. Dep’t of Pub. Welfare, 52 A.3d 434, 439-40 (Pa.Cmwth.2012). Thus, the Commonwealth, as appellant, states the issue herein as: “[w]hether [the] Commonwealth Court erred in requiring a ‘clear and convincing’ evidentiary standard of proof in child abuse expunction cases *677under the [CPSL], where the legislature had established substantial evidence as the required standard of proof.”2 See Majority Opinion at 670. Without analysis of the applicable statutory language, the Majority Opinion summarily concludes that “the proper standard of proof [at expunction hearings] is the legislatively established substantial evidence standard,” and then proceeds to address various constitutional concerns raised by the trial court’s opinion. Majority Opinion at 673-74. I believe it appropriate and worthwhile for this Court to engage in the statutory analysis required to conclude that, contrary to the Commonwealth Court’s holding, the CPSL does require substantial evidence to maintain an indicated report summary of child abuse in the ChildLine Registry.
The Statutory Construction Act, 1 Pa. C.S. § 1501 et seq. directs that the object of all interpretation and construction of statutes is to ascertain and effectuate the legislature’s intent. 1 Pa.C.S. § 1921(a); Chanceford Aviation Properties, LLP v. Chanceford Twp. Bd. of Supervisors, 592 Pa. 100, 923 A.2d 1099, 1104 (2007). Generally, the best indicator of legislative intent is the plain language of the statute. Walker v. Eleby, 577 Pa. 104, 842 A.2d 389, 400 (2004). In construing statutory language, “[w]ords and phrases shall be construed according to rules of grammar and according to their common and approved usage[.]” 1 Pa.C.S. § 1903(a). When the words of a statute are ambiguous a court may resort to the rules of statutory construction including those provided in 1 Pa. C.S. § 1921(c).3 Chanceford, 923 A.2d at 1104. The statute must “be construed, if possible, to give effect to all its provisions,” so that no provision is reduced to mere surplusage. 1 Pa.C.S. § 1921(a); Walker, 842 A.2d at 400. Finally, it is presumed “[t]hat the General Assembly does not intend a result that is absurd, impossible of execution or unreasonable.” 1 Pa.C.S. § 1922(1).
As noted by the Majority, the CPSL tasks Pennsylvania child protective agencies with investigating reports of suspected child abuse. 23 Pa.C.S. § 6368. If an agency finds substantial evidence that the alleged abuse occurred, the CPSL directs the agency to prepare an “indicated report” of child abuse. 23 Pa.C.S. § 6303(a);4 6368(c). Summaries of these *678indicated reports are entered in a statewide registry known as the ChildLine Registry as of course. 23 Pa.C.S. § 6338. A person accused in an indicated report has forty-five days after receiving notice of the report to petition the Secretary of Public Welfare for amendment or expunction on the grounds that the report is inaccurate or being maintained in a manner inconsistent with the CPSL. 23 Pa.C.S. § 6341. Section 6341(c) further provides:
If the secretary refuses the request [for amendment/expunction] ... or does not act within a reasonable time, but in no event later than 30 days after receipt of the request, the perpetrator ... shall have the right to a hearing before the secretary or a designated agent of the secretary to determine whether the summary of the indicated report in the Statewide central register should be amended or expunged on the grounds that it is inaccurate or that it is being maintained in a manner inconsistent with this chapter.... The burden of proof in the hearing shall be on the appropriate county agency.
23 Pa.C.S. § 6341(c) (emphasis added).
By holding that Section 6341(c) is silent regarding the standard of proof required at expunction hearings, the Commonwealth Court perceived a “gap” in the CPSL where none existed and interposed an evidentiary standard (clear and convincing evidence) that is contrary to the statute when read as a whole. Specifically, the Commonwealth Court’s interpretation of Section 6341(c) fails to give proper effect to language in that section which authorizes the Secretary of Public Welfare to expunge indicated reports from the Child-Line Registry when the reports are “inaccurate or ... being maintained in a manner inconsistent with [the CPSL].” See 23 Pa.C.S. § 6341(c).
As this language directs, we look to other provisions of the CPSL to determine if a report is being maintained in a manner consistent with the law. In Section 6303(a), the CPSL plainly states that a report of child abuse is indicated upon a showing of substantial evidence. Because an indicated report is created and entered into the ChildLine Registry on the basis of substantial evidence, the report is properly maintained in the registry on the basis of the same substantial evidence. Accordingly, when Section 6341(c) directs the Secretary to expunge an indicated report summary from the registry in the event that the appropriate county agency fails to demonstrate that the report is accurate and maintained in a manner consistent with the CPSL, the provision, by reference to the rest of the CPSL, identifies substantial evidence as the appropriate standard of proof for overcoming an expunction hearing challenge and maintaining an indicated report in the Registry thereafter.
The Commonwealth Court’s construction of the CPSL to require clear and convincing evidence to maintain an indicated report in the Registry once a Section 6341(c) challenge has been interposed leads to inconsistencies that the General Assembly would not have intended. By permitting a lower burden of proof, substantial evidence, for creating and entering an indicated report summary in the ChildLine Registry, and then imposing a higher burden of proof, clear and convincing evidence, to maintain such a report in the Registry, the Commonwealth Court *679created an outcome where the ChildLine Registry will inevitably contain reports based on different evidentiary standards. Because not all individuals named in the Registry will challenge their indicated status within the forty-five day statutory period, many reports of abuse will remain in the Registry after being established by substantial evidence, while those that are challenged will remain only if they are established by clear and convincing evidence. As we presume the General Assembly does not intend a result that is absurd or unreasonable, we respectfully reject the Commonwealth Court’s construction of the CPSL as contrary to the General Assembly’s intent on the basis of our statutory construction analysis. See 1 Pa.C.S. § 1922(1). .
Moreover, this result is consistent with the statutory construction factors of 1 Pa. C.S. § 1921(c)(1) through (4), as set forth at note 3, infra. The occasion and the necessity for this statute, the circumstances for its enactment, the mischief to be remedied and its object all involve protection of children from adults who, if given the opportunity, would prey upon them. While it makes every sense that our Legislature would build Section 6341(c) into this statute to allow the falsely accused to seek amendment or expungement of a report maintained in the Childline Registry, it makes no sense that they would impose a clear and convincing standard upon the Commonwealth to defend indicated reports created on the basis of substantial evidence, and thus increase the likelihood that persons who abused children will escape the registry, leaving them free to prey again upon an uniformed and unprotected public.
It is noteworthy that Section 6340(a) limits access to the ChildLine Registry to only certain individuals charged with the care and supervision of children. The confidential nature of the ChildLine Registry is consistent with the General Assembly requiring substantial evidence as the appropriate standard of proof for overcoming an expunction hearing challenge. Thus, in contemplating these basic tenants of statutory construction, I also conclude that the Legislature intended to apply the substantial evidence, rather than clear and convincing evidence, standard to an action to amend or expunge an entry into the statewide Childline Registry.
For the reasons indicated above, I concur with the Majority that the CPSL requires substantial evidence in child abuse expunction cases to maintain an indicated report summary of child abuse in the ChildLine Registry. I further agree with the Majority Opinion’s analysis and conclusion that the substantial evidence standard does not offend due process or the constitutional right to reputation as contained in Article I, Section 1 of the Pennsylvania Constitution. Finally, so that there is no possible uncertainty, I note that I agree with the precedent cited at note 2 which equates the evidentiary standard of substantial evidence to the well-known civil standard of preponderance of the evidence.
Chief Justice CASTILLE joins.

. Clear and convincing evidence, which is the highest standard of proof employed in civil proceedings, "requires evidence that is so clear, direct, weighty, and convincing as to enable the [trier of fact] to come to a clear conviction, without hesitancy, of the truth of the precise facts [in] issue.” Commonwealth v. Maldonado, 576 Pa. 101, 838 A.2d 710, 715 (2003).


. The CPSL defines substantial evidence as “evidence which outweighs inconsistent evidence and which a reasonable person would accept as adequate to support a conclusion.” 23 Pa.C.S. § 6303(a). Relying on its own precedent, the Commonwealth Court, sub ju-dice, equated the "substantial evidence” evi-dentiary standard in child abuse cases to the "preponderance of the evidence” standard commonly used in civil proceedings. See G.V. v. Dep’t of Pub. Welfare, 52 A.3d 434, 436 (Pa.Cmwlth.2012) (citing S.T. v. Dep't of Pub. Welfare, 681 A.2d 853, 857 (Pa.Cmwlth.1996)).


. The factors in § 1921(c) are:
(1) The occasion and necessity for the statute.
(2) The circumstances under which it was enacted.
(3) The mischief to be remedied.
(4) The object to be attained.
(5) The former law, if any, including other statutes upon the same or similar subjects.
(6) The consequences of a particular interpretation.
(7) The contemporaneous legislative history-
(8) Legislative and administrative interpretations of such statute.
1 Pa.C.S. § 1921(c).


.The CPSL defines an "indicated report” of child abuse as:
A child abuse report made pursuant to the [CPSL] if an investigation by the county agency or the Department of Public Welfare determines that substantial evidence of the alleged abuse exists based on any of the following:
(1) Available medical evidence.
*678(2) The child protective services investigation.
(3) An admission of the acts of abuse by the perpetrator.
23 Pa.C.S. § 6303(a).